Territory of Michigan to wit.—in the supreme court of the territory OF THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED SIX.
In a plea, to an Indictment, the United States versus John Stow Lundi Ensign, which being read & heard, in the words following to wit, (as by the Plea herewith filed doth appear) the United States, by their attorney Wm Mc Scott for the time being, and in replication to the aforesaid Plea, That not withstanding any thing alledged or averr’d by the respondent’s attorney to the said Indictment that it is not for the same Crime, that he now stands charged by Indictment, but for a separate assault & battery committed on the said eight day of December in the year of our Lord, one thousand eight hundred and five on the body of Conrod Seek against the peace of the United States And do in behalf of the United States, further aver, that the said Jn° Stow Lundi ensign, is guilty & manner and form as alledged in said Indictment, and this they are ready to verify—
WM M° Scott atff P. Temp.

[In the handwriting of William McDowell Scott]